 Case: 4:13-cv-00210-SNLJ Doc. #: 196 Filed: 09/27/19 Page: 1 of 4 PageID #: 1852




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF MISSOURI
                              EASTERN DIVISION

BRIAN KNOWLTON, et al.,                  )
individually, and on behalf of           )
the certified class,                     )
                                         )
              Plaintiffs,                )
                                         ) Consolidated Case No.: 4:13-cv-00210-SNLJ
vs.                                      )
                                         )
ANHEUSER-BUSCH COMPANIES                 )
PENSION PLAN, et al.,                    )
                                         )
              Defendants.                )

                                 FINAL JUDGMENT

       On May 16, 2014, and as subsequently amended on July 28, 2014, this Court

certified a class defined as:

       All persons who were (a) participants in the Anheuser-Busch Companies
       Pension Plan in 2008; (b) employed by Anheuser-Busch Companies, LLC
       or any of its operating divisions and subsidiaries (the "Controlled Group")
       on both November 17 and November 18, 2008; and (c) employed as a
       salaried employee of Busch Entertainment Corporation when the sale of
       Busch Entertainment Corporation to the Blackstone Group closed on or
       about December 1, 2009. (ECF Nos. 69, 77.)

       On July 8, 2015, this Court entered judgment on the pleadings in favor of

Plaintiffs and the class on Count I. (ECF No. 104.) On October 9, 2015, the Court

dismissed as moot Count III, the only remaining Count, and entered judgment on the

remainder of the case in favor of Plaintiffs and the certified class. (ECF Nos. 117, 118.)

On February 22, 2017, the United States Court of Appeals for the Eighth Circuit affirmed

this Court's judgment, and remanded the case "with instructions to reconsider the

                                             2
Case: 4:13-cv-00210-SNLJ Doc. #: 196 Filed: 09/27/19 Page: 2 of 4 PageID #: 1853




      (a) those class members who elected a lump-sum payment shall be paid as set

forth on Schedule A in amounts that total (with prejudgment interest) in the aggregate

$30,595,489.66;

      (b) those class members who elected annuity payments shall be paid as set forth in

Schedule B and receive remedial payments that total (with prejudgment interest)

$1,760,228.58, as well as receiving increased monthly annuity payments that total

$22,309.66 per month;

      (c) those class members who elected a combination of a lump-sum and annuity

payments shall be paid as set forth in Schedule C and receive remedial payments that

total (with prejudgment interest) $13,994,436.08, as well as receiving increased monthly

annuity payments that total $39,847.29 per month; and

      (d) those class members who elected a benefit but have unique circumstances that

require individualized calculations shall be paid as set forth in Schedule D and receive

remedial payments that total (with prejudgment interest) $5,391,969.95, as well as

receiving increased monthly annuity payments that total $9,559.27 per month.

      The total amount of the remedial payments that the Defendants shall cause the

Plan to make directly to each individual listed on Schedules A through D (not including

any unknown future payments to be made to those who elected annuities) is

$51,742,124.27, and Defendants shall also cause the Plan to make directly to each

individual listed on Schedules B through D (not including any unknown future payments

to be made to those who elected annuities) increased monthly annuity payments of

$71,716.22 per month.
                                           4
Case: 4:13-cv-00210-SNLJ Doc. #: 196 Filed: 09/27/19 Page: 3 of 4 PageID #: 1854




Plaintiffs' prayer for relief and, to the extent requested and provable, calculate and award

the benefits owed to Plaintiffs by applying Section 19.ll(f). " Knowlton v. Anheuser-

Busch Cos. Pension Plan, 849 F.3d 422, 432 (8th Cir. 2017).

       In accordance with the Eighth Circuit' s decision, this Court awards judgment in

favor of Plaintiffs and the certified class as follows:

       1.     Declaratory Relief:      Defendants are hereby ORDERED to cause the

Anheuser-Busch Companies Pension Plan (the "Plan") to apply the enhancements set

forth in Section 19.ll(f) of the Plan to the benefit calculations for payments to all

members of the class, using the same conventions and methods of calculations applied to

payments to all other Plan participants for whom the enhanced pension benefits in

Section 19.ll(f) apply.

       2.     Remedial Payments: To the extent that any member of the class has

received any payment of their benefits and such payment did not include the application

of Section 19. ll(f) of the Plan, it is FURTHER ORDERED that, to the extent such

member of the class is still eligible to receive benefit payments at this time in accordance

with the Plan, Defendants shall cause the Plan to make a remedial payment to each such

person based on the additional amount that should have been paid had Section 19.ll(f)

been previously applied, with interest as set forth in the Plan up until the Remedial

Payment Date (as defined at ECF No. 175 as the date certain used to determine the

amount of the remedial benefit payments). These remedial payments will be paid in the

amount identified in the Schedules filed under seal with this Court which reflect the

calculation of remedial benefits owed to class members as follows:
                                               3
Case: 4:13-cv-00210-SNLJ Doc. #: 196 Filed: 09/27/19 Page: 4 of 4 PageID #: 1855




       3.     Prospective Relief:    To the extent any member of the class has not yet

elected to receive benefits or is not eligible to receive benefit payments at this time in

accordance with the Plan, it is FURTHER ORDERED that, to the extent such member of

the class becomes eligible to receive benefit payments in the future in accordance with

the Plan, Defendants shall provide all future benefit payments to such person in

accordance with the application of Section 19 .11 (f) of the Plan. Those class members

who have not yet elected to receive benefits or are otherwise not eligible to receive

benefit payments at this time in accordance with the Plan are identified on Schedule E.

      4.      Change in Status: To the extent that changed circumstances of a particular

class member prior to the Remedial Payment Date cause such class member to receive a

treatment different from that set forth on the Schedules, the Plan shall provide to class

counsel and file with this Court under seal a schedule of modifications reflecting the class

member' s actual treatment on the Remedial Payment Date.

       IT IS SO ORDERED

       Dated this 2?/1..day of   5o/ 'f:   , 2019
                                                                               '

                                                       ~              -~
                                                    STEPNN.LIMBKlJGH,R .
                                                                                      kf-,
                                                    UNITED STATES DISTRICT mDGE




                                              5
